Citation Nr: 1622944	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-33 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, status-post bypass and myocardial infarction.

2.  Entitlement to service connection for bladder cancer with benign prostatic hypertrophy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than June 2, 2010, for the award of service connection and compensation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1952 to November 1953.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision that, in pertinent part, denied service connection for coronary artery disease, status-post bypass and myocardial infarction, and for bladder cancer with benign prostatic hypertrophy; and denied entitlement to a TDIU.  The Veteran timely appealed.

These matters also come to the Board on appeal from an October 2012 rating decision that, in pertinent part, assigned an effective date of June 2, 2010, for the award of service connection and compensation for hemorrhoids.  The Veteran timely appealed for an earlier effective date.

In February 2016, the Veteran testified during a video conference hearing before the undersigned.  During the hearing, the undersigned granted the Veteran's request for a 90-day abeyance to submit additional evidence or argument directly to the Board.  In May 2016, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for coronary artery disease, status-post bypass and myocardial infarction; service connection for bladder cancer with benign prostatic hypertrophy; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran at the February 2016 hearing, that a withdrawal of the appeal for an effective date earlier than June 2, 2010, for the award of service connection and compensation for hemorrhoids is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an effective date earlier than June 2, 2010, for the award of service connection and compensation for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier Effective Date Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for an effective date earlier than June 2, 2010, for the award of service connection and compensation for hemorrhoids, on the record at the February 2016 hearing.  The withdrawal was reduced to writing in the hearing transcript.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for an effective date earlier than June 2, 2010, for the award of service connection and compensation for hemorrhoids; and the claim is dismissed.


ORDER

The appeal seeking an effective date earlier than June 2, 2010, for the award of service connection and compensation for hemorrhoids is dismissed.


REMAND

Records

The Veteran reported receiving treatment for bladder cancer from a private physician, Thomas W. Schoborg, M.D., beginning in 1989.  The RO or VA's Appeals Management Center (AMC) should specifically seek the Veteran's authorization for release of treatment records pertaining to bladder cancer.
 
In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Secondary Service Connection 

The Veteran seeks service connection for coronary artery disease, status-post bypass and myocardial infarction, and for bladder cancer with benign prostatic hypertrophy.  He has asserted that each of the claimed disabilities is part and parcel of, or is secondary to his service-connected residuals of gunshot wound of the abdomen and ventral hernia, of muscle group XIX, and of the hemigastrectomy and vagotomy.  

Private records show that the Veteran had consulted with a dietitian regarding his heart condition in December 1999, after undergoing coronary artery by-pass procedures.  Catheterization procedures in March 2007 revealed the left anterior descending artery and right coronary were diffusely diseased, although critical or high grade stenosis was not seen at the time.  

In February 2016, the Veteran testified that he had suffered a heart attack in 1999, and that one doctor who had examined his heart at the time noted a severed artery or that a portion of the artery was missing.  In this regard, the Veteran believes that a coronary artery had been damaged by the in-service gunshot wound and caused his heart attack.

Regarding his bladder cancer with benign prostatic hypertrophy, flexible cystoscopy revealed open prostate and the same erythematous spot on the left bladder wall in December 2000.  Records show that cystoscopy revealed benign prostatic hypertrophy in December 2008, and irregular prostate with signs of transurethral resection in the past.  There were no bladder tumors at the time.  

Service treatment records, dated in October 1953, reveal X-ray findings of a hole in the left iliac wing of the pelvic girdle, which apparently resulted from the gunshot wound.  Records show that the bullet had entered the Veteran's abdomen, puncturing his stomach and small bowel.

In June 2015, the Veteran underwent procedures for cleaning up a blood clump in his urine.

In February 2016, the Veteran testified that his bladder cancer developed in 1999 as a result of an inflammatory bowel condition in active service.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disabilities are in any way related to the condition or injury experienced in service. Horowitz v. Brown, 5 Vet. App. 217 (1993). 

Moreover, with regard to secondary service connection, VA should seek medical opinions regarding whether coronary artery disease, status-post bypass and myocardial infarction, and/or bladder cancer with benign prostatic hypertrophy, either was caused or aggravated by the service-connected residuals of gunshot wound of the abdomen and ventral hernia, of muscle group XIX, and of the hemigastrectomy and vagotomy.  Hence, the Board cannot resolve these matters without further medical clarification.

TDIU 

Records from 1961 reflect that the Veteran had been self-employed as a meat salesman.  He reportedly stopped working in 1991.

In January 2010, the Veteran reported that he was unable to maintain gainful employment.  At that time he indicated that the "side effects" of his service-connected residuals of gunshot wound of the abdomen and ventral hernia, of muscle group XIX, and of the hemigastrectomy and vagotomy, had interrupted his work activities.  Specifically, he noted the unpredictable onset of diarrhea.  

Also, in January 2010, the Veteran indicated that his bladder tumor was discovered in May 1989 due to bleeding; and that he underwent six weeks of chemotherapy from August 1989 through October 1989.  Specifically, the Veteran noted that the bladder cancer is a recurring cancer, and that he has had cysts and surgeries approximately every six months until December 2009.  The Veteran also reported that he had become eligible for Social Security in November 1991, and took an early retirement.
  
The report of a June 2010 VA examination reflects that the Veteran reportedly took early retirement due to "dumping syndrome."  The VA examiner indicated that the Veteran would need access to a lavatory due to frequent loose stools approximately three-to-four times daily.  No limitations in securing and maintaining physical or sedentary labor due to the service-connected disabilities were identified.

In February 2016, the Veteran testified that his medical conditions had prevented him from being able to continue working.  He testified that his bowel condition provided "very little warning" for him to hurry and make his way to a restroom; and that his bladder cancer manifested during his employment, and he underwent chemotherapy.  He testified that it was neither feasible nor in the best interest of his health to continuing working.  He opted to leave the workforce when he reached the minimum age to begin collecting Social Security. 

As shown above, the Board has remanded two claims for secondary service connection, back to the AOJ for adjudication. The determination of the secondary service connection claims could markedly affect the determination of the TDIU claim, particularly in light of the Veteran's February 2016 testimony.  Hence, any action on the TDIU claim must be deferred on remand until the secondary service connection claims are addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice as to how he can substantiate his claims for service connection for (a) coronary artery disease, status-post bypass and myocardial infarction; and (b) bladder cancer with benign prostatic hypertrophy, as secondary to the service-connected residuals of gunshot wound of the abdomen and ventral hernia, of muscle group XIX, and of the hemigastrectomy and vagotomy. 

2.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to bladder cancer and benign prostatic hypertrophy from the Veteran's private physician, Thomas W. Schoborg, M.D., dated from 1989 to the present date; and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. Obtain the Veteran's outstanding VA treatment records, from June 2016 forward; and associate them with the Veteran's claims file.

4.  Afford the Veteran a VA examination(s) to identify the etiology of coronary artery disease, status-post bypass and myocardial infarction; and of bladder cancer with benign prostatic hypertrophy. 

(a)  For any current disability identified, the examiner(s) is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include the in-service gunshot wound of the Veteran's abdomen and small bowel; and the Veteran's account of continuing symptoms of coronary artery disease and/or residuals of bladder cancer and benign prostatic hypertrophy since then.  

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of gunshot wound of the abdomen and ventral hernia, of muscle group XIX, and of the hemigastrectomy and vagotomy (1) caused or (2) aggravated (i.e., permanently increased in severity beyond the natural progress) any current disability manifested by coronary artery disease and/or residuals of bladder cancer and benign prostatic hypertrophy, beyond the natural progress.  

The examiner(s) should provide a rationale for the opinions.

The examiner(s) is asked to explain the reasons behind any opinions offered.  The examiner(s) is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal-including the claim for a TDIU.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


